DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the non-planar ramp surfaces (claims 2 and 5) and the helical ramp surfaces (claims 3, 6, and 20) must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
Paragraphs 0006 and 0007 are nearly identical in their opening sentences, which may be a copying error
In paragraph 0057, line 8, “lower endplate member 39” should be numbered “38”
In paragraph 0069, line 4, “…of the lower end upper endplates 36 and 38…” should read “lower and upper”
In paragraph 0085, line 1, “…members will now 44 and 46 will now be described…” should read “members 44 and 46 will now be described”
In paragraph 0105, line 4, “the third and fourth ramp surfaces 132 and 134” should read “first and second”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “causing an entirety of the lower endplate member to move away from the lower endplate member” in lines 12-13. Claim 1 includes only one lower endplate along with an upper endplate and thus it is unclear how the entirety of the lower endplate can move away from itself as recited in claim 4. For examination purposes, examiner has interpreted the claim as reciting “causing an entirety of the lower endplate member to move away from the upper endplate member”.
Claim 14 recites the limitation "the proximal and distal wedge members comprise respective protrusions that are captured in respective slots of the upper and lower endplate member, so as to interlink the proximal and wedge members with the upper and lower endplate members" in lines 1-4.   
Claims 2 describes the ramp surfaces of the upper endplate of the fusion cage as extending along non-planar paths, and claim 3 defines these non-planar paths as helical. These embodiments are not shown in the drawings, as discussed in the drawing objection above, and there is insufficient explanation in the specification as to how the interlinking protrusions and slots are to function in light of the claim limitations of claims 2 and 3.  Therefore, it is unclear to examiner how or if these would function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rogers (US Patent No. 2020/0078190 A1).
Regarding claim 1, Rogers discloses an expandable intervertebral fusion cage (Para. 0058, Figs 1 & 8, interbody fusion device 10) for insertion in an intervertebral space defined between a superior vertebral body and an inferior vertebral body (Para. 0012, Fig 1, “an interbody cage device for use in lateral lumbar interbody fusion procedures”), the fusion cage comprising: 
a cage body (Para. 0058, Figs 1 & 8, housing 12) including: 
an upper endplate member (Para. 0058, Fig 1, top shell 14) defining an upper bone contacting surface configured to abut the superior vertebral body (Para. 0058, exterior surface of top shell abuts against upper vertebrae), the upper endplate member further including at least one proximal upper ramp surface (Paras. 0058-0059, Fig 4, cascading step tracking at track run 22) and at least one distal upper ramp surface ( Paras. 0058-0059, Fig 4, cascading step tracking at track run 26); 
a lower endplate member (Para. 0058, Figs 1-3, bottom shell 16) defining a lower bone contacting surface configured to abut the inferior vertebral body (Para. 0058, exterior surface of bottom shell abuts against lower vertebrae), wherein the upper and lower bone contacting surfaces are opposite each other along a transverse direction (Figs 1 & 2); 
a proximal wedge member (Para. 0059, Fig 4, “tapered external helical threaded members provide a wedging action”, tapered external helical threaded member 34) having at least one upper ramp surface (Para. 0064, Figs 5-5B, threads 33) that abuts the at least one proximal upper ramp surface of the upper endplate member (Para. 0059, Figs 4 & 7A-7C); 
a distal wedge member (Para. 0059, Fig 4, tapered external helical threaded member 38) having at least one upper ramp surface (Para. 0064, Figs 5-5B, threads 33) that abuts the at least one distal upper ramp surface of the upper endplate member (Para. 0059, Figs 4 & 7A-7C);, wherein the proximal and distal wedge members are opposite each other along a longitudinal direction (extends parallel to shaft 42) that is perpendicular to the transverse direction (Fig 4), 
wherein the cage body defines a first side and a second side opposite the first side along a lateral direction that is perpendicular to each of the longitudinal direction and the transverse direction (annotated Figure 6); and 
an actuator having an actuator shaft (Para. 0060, Fig 6, shaft 42) that defines a proximal section coupled to the proximal wedge member and a distal section that is coupled to the distal wedge member and aligned with the proximal section along the longitudinal direction (Para. 0059), such that movement of the actuator in a first direction causes the proximal and distal wedge members to move in an expansion direction whereby (i) the at least one upper ramp surface of the proximal wedge member rides along the at least one proximal upper ramp surface of the upper endplate member in surface contact with the at least one proximal upper ramp surface of the upper endplate member, and (ii) the at least one upper ramp surface of the distal wedge member rides along the at least one distal upper ramp surface of the upper endplate member in surface contact with the at least one distal upper ramp surface of the upper endplate member (Figures 7A-7C show expansion of fusion cage housing), thereby causing an entirety of the upper endplate member to move away from the lower endplate member (Para. 0062, “rotating the [wedge members] … causes an expansion of the housing 12”, Figs. 7A-7C), 
wherein movement of the proximal and distal wedge members in the expansion direction causes the upper endplate member at the second side of the fusion cage (annotated Figure 6) to move away from the lower endplate at a greater rate than the upper endplate member at the first side of the fusion cage moves away from the lower endplate member (Figs 15A-15C), thereby causing lordotic expansion of the intervertebral fusion cage (Para. 0064, “Through the independent movement of the respective tapered external helical threaded member sets, the device can achieve a lordotic effect of between 0° and 35° in the present embodiment”).

    PNG
    media_image1.png
    632
    847
    media_image1.png
    Greyscale


Regarding claim 2, Rogers discloses the expandable intervertebral fusion cage of claim 1, wherein the at least one proximal ramp surface and the at least one distal ramp surface of the upper endplate member extend along respective non-planar paths (Para. 0059, Figs 2 & 5, ““track runs comprise a series of risers, or track steps…”).
Regarding claim 3, Rogers discloses the expandable intervertebral fusion cage of claim 2, wherein the respective non-planar paths define respective helical paths (Para. 0059, Figs 2 & 5, “… which are spaced apart to receive the threads of tapered external helical threaded members.”, track runs must be helical in order to engage with helical threaded members).
Regarding claim 4, Rogers discloses the expandable intervertebral fusion cage of claim 1, wherein: 
the lower endplate member further includes at least one proximal lower ramp surface and at least one distal lower upper ramp surface (Para. 0058, figs 2 & 3, cascading step tracking at track runs 22 and 26), 
the proximal wedge member further comprises at least one lower ramp surface (Para. 0065, Figs 4 & 5, “The tapered external helical threaded members have … threads 33 [which] have a pitch to match the spacing between the riser elements 52-60 in the tracking runs”), 
the distal wedge member further comprises at least one lower ramp surface (Para. 0065, Figs 4 & 5, “The tapered external helical threaded members have … threads 33 [which] have a pitch to match the spacing between the riser elements 52-60 in the tracking runs”), 
movement of the proximal and distal wedge members in the expansion direction causes (i) the at least one lower ramp surface of the proximal wedge member to ride along the at least one proximal lower ramp surface of the lower endplate member in surface contact with the at least one proximal lower ramp surface of the lower endplate member (Figs 7A-7C, movement of proximal “wedge” member 34 shown), and (ii) the at least one lower ramp surface of the distal wedge member to ride along the at least one distal lower ramp surface of the lower endplate member in surface contact with the at least one distal lower ramp surface of the lower endplate member (Figs 7A-7C, movement of distal “wedge” member 38 shown), thereby causing an entirety of the lower endplate member to move away from the upper endplate member (Para. 0062, “The combined effect of rotating the tapered external helical threaded members … causes an expansion of the housing 12 as shown in FIG. 7.; Figs. 7A-7C), and 
wherein movement of the proximal and distal wedge members in the expansion direction causes the lower endplate member at the second side of the fusion cage (annotated Figure 6) to move away from the upper endplate at a greater rate than the lower endplate member at the first side of the fusion cage moves away from the upper endplate member (Para. 0064, “… the device can achieve a lordotic effect…”, Figures 15A-15C display a lordotic configuration).
Regarding claim 5, Rogers discloses the expandable intervertebral fusion cage of claim 4, wherein all ramp surfaces of the upper and lower endplate members and proximal and distal wedge members extend along respective non-planar paths (Para. 0059, Figs 2 & 5, ““track runs comprise a series of risers, or track steps…”).
Regarding claim 6, Rogers discloses the expandable intervertebral fusion cage of claim 5, wherein the respective non-planar paths define respective helical paths (Para. 0059, Figs 2 & 5, “… which are spaced apart to receive the threads of tapered external helical threaded members.”, track runs must be helical in order to engage with helical threaded members).
Regarding claim 8, Rogers discloses the expandable intervertebral fusion cage of claim 3, wherein the proximal and distal wedge members are substantially symmetrical with respect to each other (Fig 8).
Regarding claim 9, Rogers discloses the expandable intervertebral fusion cage of claim 3, wherein the proximal and distal wedge members undergo pure translation along the actuator shaft as they move along the expansion direction (Para. 0059, Fig 5, “shaft has a square cross-sectional configuration… central axial opening 44 of the tapered external helical threaded members are configured to receive and engage the shaft”, square cross-section of shaft 42 prevents rotation of members relative to shaft, allowing for pure translation).
Regarding claim 13, Rogers discloses the expandable intervertebral fusion cage of claim 3, wherein the actuator further comprises a locating flange (Para. 0067, Figs 9B & 9C, annular ridge 63) that extends from the actuator shaft, and the lower endplate member defines a cradle that receives the locating flange so as to limit movement of the actuator shaft relative to the lower endplate member along the longitudinal direction (Fig 9A, Para. 0066 “Thrust bearings are provided to limit the axial direction motion of the drive shafts within shell 12.”, Para. 0067 “Shaft [46] can have an annular ridge 63 around its rounded portion 66 which is received in journal groove 67”), and the cradle defines a central cradle axis that extends along a lateral curved path in a direction from the second side of the cage toward the first side of the cage as it extends upward (annotated Figure 6 shows axial alignment of thrust bearing 62).
Regarding claim 20, Rogers discloses an expandable intervertebral fusion cage for insertion in an intervertebral space defined between a superior vertebral body and an inferior vertebral body (Para. 0012, Fig 1, “an interbody cage device for use in lateral lumbar interbody fusion procedures”), the fusion cage (Para. 0058, interbody fusion device 10, housing 12) comprising: 
an upper endplate member (Para. 0058, Fig 1, top shell 14) defining an upper bone contacting surface (Fig 1, exterior surface of top shell) configured to abut the inferior vertebral body, the upper endplate member defining at least one helical upper ramp surface (Paras. 0058-0059, Fig 4, cascading step tracking at track runs 22, 24, 26, and 28Para. 0059 “The respective track runs comprise a series of risers, or track steps, which are spaced apart to receive the threads of tapered external helical threaded members.” meaning the track runs are helical themselves in order to engage with the helical threaded members);
a lower endplate member (Para. 0058, Fig 1, bottom shell 16) defining a lower bone contacting surface (Fig 1, exterior surface of bottom shell) configured to abut the superior vertebral body, wherein the upper and lower bone contacting surfaces are opposite each other along a transverse direction (Fig 1 shows opposing alignment of top and bottom shells); and
at least one wedge member (Para. 0059, Fig 4, “tapered external helical threaded members provide a wedging action”, tapered external helical threaded members 34, 36, 38, and 40) disposed between the upper and lower endplate members, wherein the at least one wedge member defines at least one helical ramp surface (Para. 0065, Fig 5, threads 33),
wherein the at least one wedge member is movable along an expansion direction, which causes the at least one helical ramp surface to ride along the at least one helical upper ramp surface of the upper endplate member (Figs 7A-7C), thereby causing the upper endplate member to move away from the lower endplate member and to angulate with respect to the lower endplate member along a direction angularly offset with respect to each of the transverse direction and the expansion direction (Para. 0064, “Through the independent movement of the respective tapered external helical threaded member sets, the device can achieve a lordotic effect”, Figures 15A-15C display a lordotic configuration).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan (US Patent No. 2019/0254836) in view of Hunziker (US Patent No. 2020/0129307).
Regarding claim 19, Cowan discloses an expandable intervertebral fusion cage (Para. 0069, Fig 20 & 23, expandable spinal implant 30) for insertion in an intervertebral space defined between a superior vertebral body and an inferior vertebral body (Para. 0008, “expandable spinal implant deployable between a contracted position and an expanded position in a disc space between upper and lower vertebral bodies”), the fusion cage comprising: 
a cage body (expandable spinal implant 30) including: 
an upper endplate member (Para. 0088, Fig 20, first endplate 310) defining an upper bone contacting surface configured to abut the superior vertebral body (Para. 0088, Fig 20, outer surface 318); 
a lower endplate member (Para. 0088, Fig 21, second endplate 320) defining a lower bone contacting surface configured to abut the inferior vertebral body (Para. 0088, Fig 23, outer surface 328), wherein the upper and lower bone contacting surfaces are opposite each other along a transverse direction (Fig 21); and 
proximal and distal wedge members (Para. 0088, Fig 20, first and second wedges 350A & 350B) opposite each other along a longitudinal direction that is perpendicular to the transverse direction, 
wherein the proximal wedge member (Para. 0089-0090, Figs 20 & 21, first wedge member 350A) defines first and second pairs of wedge ramp surfaces (Para. 0089-0090, Fig 21, wedge upper and lower surfaces 358A & 356A) at respective first and second sides of the cage body that are opposite each other along a lateral direction that is perpendicular to each of the transverse and longitudinal directions (Para. 0089-0090, Fig 20, wedge first and second ends 352A & 354A), and the distal wedge member (Para. 0089-0090, Figs 20 & 21, second wedge member 350B) defines third and fourth pairs of wedge ramp surfaces (Para. 0089-0090, Fig 21, wedge upper and lower surfaces 358B & 356B) at respective the first and second sides of the cage body (Para. 0089-0090, Fig 20, wedge first and second ends 352B & 354B), respectively, and 
wherein the first and third pairs of wedge ramp surfaces define a first ramp angle relative to the longitudinal direction (Para. 0089, Fig 24, “the angle A1 of the first ends 352A, 352B of wedges 350A, 350B”), and the second and fourth pairs of wedge ramp surfaces define a second ramp angle relative to the longitudinal direction that is greater than the first ramp angle (Para. 0089, “the angle A2 of the second ends 354A, 354B [of wedges 350A, 350B]”, angle A2 is seen to be greater in Fig 24), and 
an actuator (Para. 0088, Fig 20, rod assembly 340) coupled to the proximal and distal wedge members and configured to move the proximal and distal wedge members in an expansion direction (Para. 0088, “expansion mechanism comprising a rod assembly 340 and first and second wedges 350A, 350B disposed therebetween.”) whereby (i) the first and third pairs of wedge ramp members urge the upper and lower endplates away from each other at the first side of the cage body (Figs 18 & 19 show expandable spinal implant 30 in unexpanded and expanded configurations, respectively), and (ii) the second and fourth pairs of wedge ramp members urge the upper and lower endplates away from each other at a second side of the cage body (see Figs 18 & 19, as above), 
wherein the upper and lower endplate members have respective ribs (Para. 0092, Figs 18, 19, and 21, “To prevent lateral displacement of first endplate 310 relative to second endplate 320, implant 30 comprises a rod 370 disposed within apertures 314A, 324A in first and second endplates 310, 320. In some embodiments, rod 370 may be curved to accommodate the lordotic expansion.”) at one of the first and second sides of the cage, and the ribs are curved as they extend along the transverse direction, so as to engage each other to guide movement of the upper and lower endplates away from each other as the proximal and distal wedge members move in the expansion direction.
Cowan fails to teach curved engaging ribs at both the first and second sides of the cage. 
Hunziker teaches a cage body wherein the upper and lower endplate members have respective ribs at each of the first and second sides of the cage (Hunziker, Para. 0108, Figs 2A, 2B, and 3A, “one of the upper and lower endplates 44 and 46 can define at least one upstanding alignment rib 137, and the other of the upper and lower endplates 44 and 46 can define at least one alignment channel 139 that is positioned and sized to receive the alignment rib so as to guide movement of the endplates 44 and 46 toward and away from each other, respectively, along the transverse direction T.”, Figure 3A showing two alignment ribs).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cowan to incorporate the teachings of Hunziker and provide a curved guiding rib on both sides of the fusion cage as doing so would increase the stability of the device as it expands within the intervertebral space, and therefore increase its reliability for both patients and medical practitioners in the field.
Allowable Subject Matter
Claims 7, 10-12, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shostaev (US Patent No. 2019/00117409 A1) teaches an expandable intervertebral fusion device with a plurality of endplates and expansion wedge members
Eisen (US Patent No. 2021/0077272 A1) teaches intervertebral cages with integrated angular adjustment mechanisms
Pimenta (US Patent No. 2013/0310937 A1) teaches a spinal implant that is rotationally adjustable through the use of curved guiding rails
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL R MORA-VELAZQUEZ whose telephone number is (571)272-7111. The examiner can normally be reached Monday - Thursday 8:00am - 5:30pm, Friday 8:00am-4:30pm, Off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL ROBERTO MORA-VELAZQUEZ/Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773